Exhibit 10.32

 

CATELLUS DEVELOPMENT CORPORATION

 

LONG-TERM INCENTIVE PLAN

 

PERFORMANCE UNIT

AWARD AGREEMENT

 

Participant Name:    [Ted R. Antenucci] [C. William Hosler] [Vanessa L.
Washington] Number of Performance Units:    [21,254] [14,169] [10,627]
Performance Period:    January 1, 2005 to December 31, 2007

 

This Performance Unit Award Agreement (this “Agreement”) is entered into as of
the first day of the Performance Period set forth above by and between the
executive named above (the “Participant”) and Catellus Development Corporation
(“Catellus”) under the Catellus Development Corporation 2003 Performance Award
Plan (the “2003 Plan”) and the terms and conditions for a long-term incentive
plan originally approved by the Catellus Compensation and Benefits Committee on
March 26, 2004 (the “LTIP”).

 

WITNESSETH

 

WHEREAS, the Catellus Compensation and Benefits Committee has approved the terms
and conditions of the LTIP as part of the 2003 Plan and has granted to the
Participant on February 15, 2005, with respect to services rendered and to be
rendered to Catellus, a performance unit award (“Performance Unit Award” or
“Award”) upon the terms and conditions set forth herein and in the 2003 Plan.

 

NOW THEREFORE, in consideration of services rendered by the Participant and the
mutual promises made herein and the mutual benefits to be derived therefrom, the
parties agree as follows:

 

1. Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
same meaning as defined in the 2003 Plan. In addition, when the following words
or phrases are used herein, they shall have the meanings specified below:

 

Account means the account established for the Participant for bookkeeping
purposes to which Units are credited in accordance with Section 3.

 

Catellus means Catellus Development Corporation, a Delaware corporation.

 

NAREIT 50 means the fifty companies comprising the “Real Estate 50” in the
NAREIT Real-Time Market Index as of the first day of the Performance Period. If,
prior to the end of the Performance Period, one or more of such companies is
acquired by or merged into another

 



--------------------------------------------------------------------------------

company and separate reports with respect to its Total Stockholder Return are
not available, or one or more of such companies is liquidated or for any other
reason does not have separate reports with respect to its Total Stockholder
Return, then any such company shall cease to be a member of the NAREIT 50.

 

Performance Period means the three-year period set forth above.

 

Performance Unit or Unit means a non-voting unit of measurement that is deemed
for bookkeeping purposes to be equivalent to one outstanding share of Catellus
Stock.

 

Total Stockholder Return means the percentage increase or decrease over the
Performance Period of an investment in a company’s stock assuming any regular
dividends are reinvested at the share price at the end of the month in which the
stock trades ex-dividend and any extraordinary special dividends are reinvested
at the share price at the end of the month in which they are paid. The starting
and ending points for calculation are the average of the closing prices at month
end for each of the 6 months preceding the start and end of the Performance
Period, respectively, adjusted for dividends paid.

 

2003 Plan means the Catellus Development Corporation 2003 Performance Award
Plan, as amended from time to time.

 

2. Grant.

 

Subject to the terms of this Agreement and the 2003 Plan, Catellus hereby grants
to the Participant a Performance Unit Award with respect to the aggregate number
of Performance Units set forth above. This Award is intended to be a
Performance-Based Award under Section 4(b) of the 2003 Plan.

 

3. Account.

 

Catellus will maintain a bookkeeping account for the Participant. Units granted
to the Participant under this Agreement will be credited to the Participant’s
Account as of the first day of the Performance Period.

 

4. Vesting and Termination of Units.

 

(a) General. This Award shall vest, and restrictions shall lapse, based on
Catellus’ performance for the Performance Period as set forth herein, provided
that the Participant is still employed by Catellus or a Subsidiary on the date
of the Committee’s certification as provided in Section 6 below, subject to
earlier termination as provided herein or in the 2003 Plan.

 

(b) Performance Vesting. Following the end of the Performance Period, the
Committee will determine Catellus’ Total Stockholder Return for the Performance
Period and the Total Stockholder Returns for the members of the NAREIT 50 for
the Performance Period. The number of Performance Units credited to the
Participant’s Account will then be multiplied by an adjustment factor determined
under the table set forth below:

 

2



--------------------------------------------------------------------------------

Catellus’ Total Stockholder
Return Relative to NAREIT 50

--------------------------------------------------------------------------------

   Adjustment
Factor


--------------------------------------------------------------------------------

75th Percentile or above

   1.5

50th Percentile

   1.0

25th Percentile

   0.5

Below 25th Percentile

   0

 

In the case of performance between the 75th and 25th percentiles, the adjustment
factor will be determined by interpolation.

 

(c) Effect of Termination of Employment. Except as otherwise provided in an
employment agreement, memorandum of understanding or other contract between the
Participant and Catellus or one of its Subsidiaries, the Performance Units
credited to the Participant’s Account will be forfeited, and the Participant
will not be entitled to any distribution or payments with respect to such
Performance Units if the Participant ceases to be employed by Catellus or one of
its Subsidiaries for any reason prior to the date of the Committee’s
certification as provided in Section 6 below. If an entity ceases to be a
Subsidiary, such action shall be deemed to be a termination of employment of all
employees of that entity.

 

(d) Termination of Units upon Payment. A Unit will terminate upon the payment of
that Unit in accordance with the terms hereof, and the Participant shall have no
further rights with respect to such Unit.

 

5. Dividend Equivalents.

 

As of each date that Catellus pays a dividend (a “Dividend Payment Date”), the
Participant’s Account will be credited with additional Performance Units in an
amount equal to the Dividend Equivalents representing dividends paid on a number
of shares of Catellus Stock equal to the aggregate number of Performance Units
credited to the Participant’s Performance Unit Account as of the date preceding
the Dividend Payment Date divided by the Fair Market Value of a share of
Catellus Stock as of the Dividend Payment Date.

 

6. Payment.

 

The number of Performance Units (if any) credited to the Participant’s
Performance Unit Account following the adjustment described in Section 4(b)
above will be payable as follows: One-half of the number of such Performance
Units will be payable in the form of an equal number of shares of Catellus
Stock. The remaining half of the Performance Units will be payable in cash in an
amount determined by multiplying the number of such remaining Performance Units
by the Fair Market Value of a share of Catellus Stock on the date of the
Committee’s determination under Section 4(b). Any fractional shares of Stock
will be paid in cash.

 

At the time the Committee makes the determinations described in Section 4(b), it
shall certify in writing its findings and the number of shares of Stock to be
delivered and the amount of cash to be paid to each Participant. The delivery of
shares of Stock and payment of cash will be made as soon as practicable
following the Committee’s certification.

 

3



--------------------------------------------------------------------------------

7. Adjustments.

 

(a) The number of Units credited to the Participant’s Account may be adjusted
for a Change of Control, recapitalization, merger or other events in accordance
with the terms of the 2003 Plan.

 

(b) Notwithstanding anything contained herein to the contrary, the number of
shares of Stock delivered and the amount of cash payments made to the
Participant under this Award shall be subject to the adjustments, limitations,
Committee’s discretionary authority to make downward adjustments and other terms
and conditions set forth in the 2003 Plan.

 

8. Restrictions on Transfer.

 

Units awards may not be alienated, assigned, transferred, pledged or
hypothecated by the Participant to any person or entity at any time in any
manner whatsoever. Notwithstanding the foregoing, upon the divorce of the
Participant, Units awards may be transferred to the Participant’s former spouse
pursuant to a domestic relations order issued by a court of competent
jurisdiction.

 

9. No Stockholder Rights.

 

The Participant has no rights as a stockholder of Catellus with respect to the
Units credited to his or her Account, including, but not limited to: (a) voting
rights, (b) dividend rights (other than dividend equivalent rights set forth in
Section 5), (c) the right to participate in or affect the management, control or
fundamental changes in the business or existence of Catellus, and (d) the right
to participate in or affect the issuance of additional securities by Catellus.
The Participant shall have no rights as a stockholder of Catellus with respect
to shares of Stock of Catellus distributed with respect to his or her Units
until the date the Participant becomes the holder of record of such shares of
Catellus Stock.

 

10. Employment Rights.

 

Nothing in this Agreement, nor the existence of Units credited to the
Participant’s Account, shall confer upon the Participant any right to continue
in the employ of Catellus or a Subsidiary, constitute any contract or agreement
of employment or affect the Participant’s status as an employee at will, nor
shall interfere in any way with the right of Catellus or a Subsidiary to change
the Participant’s compensation or other benefits, or to terminate the
Participant’s employment with or without cause. Nothing in this Section 10,
however, is intended to adversely affect any express independent right of the
Participant under a separate employment agreement or memorandum of
understanding.

 

11. Unfunded Plan.

 

Amounts payable in respect of the Units will be payable from the general assets
of Catellus and no special or separate reserve, fund or deposit will be made to
assure payment of such amounts. The Participant or any other person will not
have any right, title or interest in any

 

4



--------------------------------------------------------------------------------

fund or in any specific asset of Catellus by reason of any Unit or this
Agreement. Neither the provisions of this Agreement (or of any related
documents), nor the creation, adoption or maintenance of the LTIP or the 2003
Plan, nor any action taken pursuant to the provisions of the 2003 Plan or this
Agreement will create, or be construed to create, a trust of any kind or a
fiduciary relationship between Catellus or a Subsidiary and the Participant or
other person. To the extent that the Participant or other person acquires a
right to receive payment or distribution pursuant to any Unit, such right will
be no greater than the right of any unsecured general creditor of Catellus.

 

12. Tax Withholding.

 

Upon payment of cash and the distribution of shares of Catellus Stock in respect
of a Participant’s Account, Catellus or the Subsidiary last employing the
Participant shall have the right at its option to (a) require the Participant to
pay or provide for payment in cash of the amount of any taxes that Catellus or
the Subsidiary may be required to withhold with respect to such payment or
distribution or (b) deduct from any amount payable to the Participant the amount
of any taxes which Catellus or the Subsidiary may be required to withhold with
respect to such payment or distribution. In any case where a tax is required to
be withheld in connection with the delivery of shares of Catellus Stock under
this Agreement, the Committee may permit the Participant to elect, pursuant to
such rules and subject to such conditions as the Committee may establish, to
have Catellus or the Subsidiary reduce the number of shares to be delivered by
(or otherwise reacquire) the appropriate number of shares valued at their then
Fair Market Value, to satisfy such withholding obligation.

 

13. Continued Service Required.

 

The performance vesting schedule applicable to unvested Units requires continued
service through the date the Committee certifies Catellus’ performance for the
Performance Period as a condition to any vesting of the Units and the rights and
benefits under this Agreement. Partial service, even if substantial, will not
entitle the Participant to any proportionate vesting or avoid or mitigate any
termination of rights and benefits upon or following a termination of
employment.

 

14. Captions.

 

The captions of the sections of this Agreement are for convenience only and will
not control or affect the meaning or construction of any of its provisions.

 

15. Validity.

 

If any provision of this Agreement is held invalid, void or unenforceable, the
same will not affect, in any respect whatsoever, the validity of any other
provisions of this Agreement.

 

16. Applicable Law.

 

The terms and conditions of the Units and this Agreement will be governed and
construed in accordance with the laws of California.

 

5



--------------------------------------------------------------------------------

17. Expenses.

 

Catellus shall pay expenses and fees incurred by the Committee in connection
with administering this Award. The Committee is authorized to employ such legal
counsel and consultants as it may deem advisable to assist in the performance of
its administrative duties.

 

18. Notice.

 

Any notice to be given under the terms of this Agreement shall be in writing,
hand delivered or sent by first class or equivalent mail and addressed to
Catellus at its principal office located at 201 Mission Street, Second Floor,
San Francisco, California 94105, to the attention of the Corporate Secretary and
to the Participant at the address given beneath the Participant’s signature
hereto, or at such other address as either party may hereafter designate in
writing to the other. The notice shall be deemed given as of the date of
delivery, or, if delivery is made by mail, as of the date shown on the postmark.

 

19. Coordination with the 2003 Plan.

 

This Award and all rights of the Participant with respect thereto are subject
to, and the Participant agrees to be bound by, all of the terms and conditions
of the provisions of the 2003 Plan, which is incorporated herein by reference,
to the extent such provisions are applicable to awards granted to Employees. Any
issues related to this Award that are not addressed in this Agreement shall be
resolved by reference to the 2003 Plan document. The 2003 Plan shall control in
the event of any conflict between the 2003 Plan and this Agreement. The
Participant acknowledges receipt of a copy of the 2003 Plan. Unless otherwise
expressly provided in other Sections of this Agreement, provisions of the 2003
Plan that confer discretionary authority on the Committee do not (and shall not
be deemed to) create any rights in the Participant unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the
Committee so conferred by appropriate action of the Committee under the 2003
Plan after the date hereof.

 

20. Amendment.

 

This Agreement may be amended in accordance with the terms of the 2003 Plan. Any
such amendment must be in writing and signed by Catellus. Except as provided in
Section 7 of this Agreement, the terms and conditions of Units may not be
restricted or limited by any amendment of this Agreement or the 2003 Plan
without the Participant’s consent. Catellus may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Participant hereunder, but no such waiver shall operate as
or be construed to be a subsequent waiver of the same provision or a waiver of
any other provision hereof.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the first day
of the Performance Period. By the Participant’s execution of this Agreement, the
Participant agrees to the terms and conditions hereof and of the 2003 Plan.

 

CATELLUS DEVELOPMENT CORPORATION,

a Delaware corporation

      PARTICIPANT     By:                    

Willie C. Bogan

               

Vice President and Assistant Secretary

                                                       

Date: March 3, 2005

     

Date: March 3, 2005

   

 

7